DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karner et al. [US 20190033397].
As to claim 1. Karner discloses A battery health monitoring system comprising: 
at least one sensor, voltage sensor 130 incorporated in a monitor circuit 120 [fig. 1A, 0039], communicatively coupled to a battery, [0040, fig. 1A]; 
a sensor gateway, Locally Located Remote Device 414 [fig. 4A], configured to receive data from the at least one sensor, [0054] receives sensor reading;
a gateway configuration server, remote portion 420, [fig. 4B], communicatively coupled to the sensor gateway, [0058]; 
a data processing server, remote portion 420, [fig. 4B], communicatively coupled to the gateway configuration server, [fig. 4B, 0058]; and 
a client device, computer 424 [fig. 4B], communicatively coupled to the data processing server, [fig. 4B, 0058].

As to claim 3. Karner discloses The battery health monitoring system of Claim 1, wherein the at least one sensor is operable to: read a voltage of the battery, [0039]; and wirelessly transmit the read voltage of the battery to the sensor gateway, [0056].

As to claim 4. Karner discloses The battery health monitoring system of Claim 3, wherein the at least one sensor reads the voltage of the battery at predetermined time intervals, [0047] monitoring circuit 120 sleeps and wakes up periodically for sensing and reporting sensor data.

As to claim 5. Karner discloses The battery health monitoring system of Claim 3, wherein the at least one sensor wirelessly transmits the read voltage of the battery to the sensor gateway using a low-power communications protocol, [0047], the low-power communications protocol comprising: IEEE 802.15.4; Z-Wave; or Bluetooth low energy (LE), [0047].

As to claim 6. Karner discloses The battery health monitoring system of Claim 1, wherein the data processing server is operable to: 
receive battery voltage information from the at least one sensor, [0058]; 
store the received battery voltage information in a database, [0060]; 
generate a sensor data report using at least the received battery voltage information, [0052, 0060] remote device process and analyze the data, [0063] to generate result of the analysis, which reads on the claimed report; and 
provide the sensor data report for display, [0061, 0064] result of the analysis displayed, on the client device, wherein the remote device can be a mobile device, [0055].

As to claim 7. Karner discloses The battery health monitoring system of Claim 1, further comprising a cloud-based portal operable to provide an alert based on battery voltage information from the at least one sensor, [0070, 0074].

As to claim 8. Karner discloses A method of monitoring battery health comprising: 
reading at least voltage data from a battery with at least one sensor, [0040, fig. 1A] voltage sensor 130 incorporated in a monitor circuit 120; 
receiving data from the at least one sensor into a sensor gateway, Locally Located Remote Device 414 receives sensor data [0054, fig. 4A]; 
configuring the sensor gateway with a gateway configuration server, remote portion 420 communicates instructions with the device 414 [0058, fig. 4B]; 
aggregate, analyze, and prepare a sensor data report with a data processing server, [0052, 0060] remote device process and analyze the data, [0063] to generate result of the analysis, which reads on the claimed report; and 
executing an app on a client device coupled to the data processing server, [0052] application used to process the data, [0055] implemented on a mobile device.

As to claim 10. Karner discloses The method of monitoring battery health of Claim 8, further comprising wirelessly transmitting, [0056], by the at least one sensor, the voltage data to the sensor gateway, [0039].

As to claim 11. Karner discloses The method of monitoring battery health of Claim 10, wherein wirelessly transmitting the voltage data to the sensor gateway comprises using a low-power communications protocol, [0047], the low-power communications protocol comprising: IEEE 802.15.4; Z-Wave; or Bluetooth low energy (LE) , [0047].

As to claim 12. Karner discloses The method of monitoring battery health of Claim 8, wherein reading the voltage data from the battery comprises reading the voltage data from the battery at predetermined time intervals, [0047] monitoring circuit 120 sleeps and wakes up periodically for sensing and reporting sensor data.

As to claim 13. Karner discloses The method of monitoring battery health of Claim 8, further comprising providing the sensor data report for display, [0061, 0064] result of the analysis displayed, on the client device, wherein the remote device can be a mobile device, [0055].

As to claim 14. Karner discloses The method of monitoring battery health of Claim 8, further comprising providing, by a cloud-based portal, an alert based on the voltage data from the battery, [0070, 0074].

As to claim 15. Karner discloses An apparatus configured to communicatively couple to a vehicle battery, the sensor comprising: 
a voltage sensor, voltage sensor 130 incorporated in a monitor circuit 120 [fig. 1A, 0039]; 
a communications interface, transceiver 160, [fig. 1A, 0039]; 
one or more memory devices, [0039]; and 
a processor, processor 150 [fig. 1A, 0039], communicatively coupled to the one or more memory devices, [0039], the processor operable to: 
wake the apparatus from a low-power sleep state upon expiry of a preprogrammed time period, [0047] wake up to perform functions of the monitoring circuit, as illustrated in [fig. 3]; 
capture voltage data from the vehicle battery using the voltage sensor, [0052]; 
transmit the captured voltage data to a sensor gateway using the communications interface, [0052, fig. 3] step 310; and 
return the apparatus to the low-power sleep state after transmitting the captured voltage data to the sensor gateway, [0047].

As to claim 17. Karner discloses The apparatus of Claim 15, wherein transmitting the captured voltage data to the sensor gateway using the communications interface comprises wireless communications, [0047].

As to claim 18. Karner discloses The apparatus of Claim 17, wherein the wireless communications comprises: IEEE 802.15.4; Z-Wave; or Bluetooth low energy (LE), [0047].

As to claim 19. Karner discloses The apparatus of Claim 15, further comprising a temperature sensor, temperature sensor 140 [0039].

As to claim 20. Karner discloses The apparatus of Claim 19, wherein the processor is further operable to transmit, to the sensor gateway using the communications interface, [0039], an ambient temperature captured by the temperature sensor, [0041] temperature of the environment measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karner in view of Manzari et al. [US 20180229744].
As to claim 2. Karner fails to disclose The battery health monitoring system of Claim 1, wherein the at least one sensor is communicatively coupled to the battery via: an On-Board Diagnostic (OBD) interface of a vehicle; a lighter plug of the vehicle; or an accessory power port of the vehicle.
Manzari teaches a battery monitoring system for a vehicle that can be connected via the vehicle’s ODB interface, [0053].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Kerner with that of Manzari so that the system can interface with a commonly available port of a vehicle for easy after-market implementation of the system.

As to claims 9, 16 are rejected using the same prior arts and reasoning as to that of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688